JUDGMENT

NICHOLAS TSOUCALAS, Senior Judge:
This Court having received and reviewed the United States Department of Commerce, International Trade Administration’s (“Commerce”) Final Results of Rede-termination Pursuant to Court Remand, NTN Bearing Corp. of Am. v. United States, 27 CIT_, 248 F. Supp. 2d 1256 (2003) (“Remand Results”), and Commerce having complied with the Court’s remand, it is hereby
ORDERED that the Remand Results filed by Commerce on April 24, 2003 are affirmed in their entirety; and it is further
ORDERED that since all other issues have been decided, this case is dismissed.